AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 30, 2013 Securities Act Registration No. 333-12745 Investment Company Act Reg. No. 811-07831 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 27 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 29 [ X ] (Check appropriate box or boxes.) FMI FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin (Address of Principal Executive Offices) (Zip Code) (414)226-4555 (Registrant’s Telephone Number, including Area Code) Ted. D. Kellner Copy to: Fiduciary Management, Inc. Peter Fetzer 100 East Wisconsin Avenue, Suite 2200 Foley & Lardner LLP Milwaukee, WI53202 777 East Wisconsin Avenue (Name and Address of Agent for Service) Milwaukee, Wisconsin53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] onJanuary 31, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Post-Effective Amendment Post-Effective Amendment No. 25 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on September 20, 2013 and pursuant to Rule 485(a)(2) would have become effective on December 4, 2013. Post-Effective Amendment No. 26 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating January 1, 2014 as the new date upon which the Amendment would have become effective. This Post-Effective Amendment No. 27 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of extending the date upon which the Amendment was to become effective to January 31, 2014. This Post-Effective Amendment No. 27 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin on December 30, 2013. FMI FUNDS, INC. (Registrant) By:/s/ Ted D. Kellner Ted D. Kellner, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/ Ted D. Kellner President, Treasurer and Director December 30, 2013 Ted D. Kellner /s/ Barry K. Allen Director December 30, 2013 Barry K. Allen /s/ Robert C. Arzbaecher Director December 30, 2013 Robert C. Arzbaecher /s/ John S. Brandser Director December 30, 2013 John S. Brandser /s/ Patrick J. English Director December 30, 2013 Patrick J. English /s/ Gordon H. Gunnlaugsson Director December 30, 2013 Gordon H. Gunnlaugsson /s/ Paul S. Shain Director December 30, 2013 Paul S. Shain
